Citation Nr: 0207186	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from November 1951 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified before a Decision Review Officer at the 
RO in May 2000 and before the undersigned Member of the Board 
in October 2001.  Transcripts of both hearings have been 
associated with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's service-connected disabilities consist of 
right radial nerve disability, rated as 30 percent disabling; 
partial loss of skull due to brain trauma, rated as 30 
percent disabling; encephalopathy, rated as 10 percent 
disabling; and residuals of burns of the face and hands, 
rated as noncompensably disabling.

3.  The combined disability rating for the service-connected 
disabilities is 60 percent.

4.  The veteran completed the eighth grade and obtained his 
GED; he reportedly attended mechanic school subsequent to 
service; he has employment experience as an aircraft 
refueler, a service station attendant and a maintenance 
supervisor. 

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
occupational experience and educational background.

CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have not been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he 
reported experiencing supraorbital headaches starting in 1962 
or 1963.  In July 1967 the veteran fell and sustained a 
depressed skull fracture in the left parietal area.  The 
wound required craniectomy and debridement.  An associated 
right-sided weakness is noted in the veteran's service 
treatment records.  The records also indicate that the 
veteran's headaches became worse as result of his head 
injury, causing his work to suffer.  The veteran met a 
physical evaluation board in 1968 and received a disability 
retirement.

In May 1969, service connection was granted for partial loss 
of skull due to brain trauma with a rating of 30 percent, 
radial nerve damage with a 20 percent rating, and 
encephalopathy with a 10 percent rating.  

The veteran contacted the RO in March 1999, indicating his 
desire for increased ratings.  He stated that he was 
unemployable.  The veteran's May 1999 application for 
increased compensation based on unemployability indicates 
that he had last worked full time in 1986.  He stated that he 
had been employed as a supervisor.

VA examinations were conducted in June 1999.  During a 
psychiatric examination, the veteran complained that he could 
not work and indicated that his breathing was getting bad and 
that he could not walk.  The incident during which the 
veteran sustained a skull fracture was noted.  The veteran 
stated that he had sensation problems and complained of 
headaches three or four times a day.  The veteran's negative 
psychiatric history was noted.  The veteran reported 
increased difficulty in his coping ability.  His primary 
complaint was impairment in his ability to work secondary to 
his right-sided arm and leg weakness and numbness.  The 
veteran indicated that his right-sided weakness and numbness 
had remained stable over the past 30 years.  He reported that 
his ability to walk was deteriorating due to worsening 
breathing problems.  The examiner noted that the veteran had 
chronic obstructive pulmonary disease.  The veteran 
maintained that he suffered from problems with his memory.  
He reported no major changes in his organic mental status.  
The examiner noted, however, that the veteran appeared to 
report some mild depression for approximately two years, 
secondary to frustration over his physical condition.  The 
veteran denied current suicidal or homicidal ideation as well 
as anhedonia, and stated that he had only mild concentration 
problems.  The veteran reported having been unemployed for 
the past 15 years.  He stated that he participated in few 
activities, and that he primarily remained around the house 
watching television and performing lawn care chores.  

On mental status examination, the veteran's speech was clear 
and concise.  There was no evidence of significant thought 
disorder, and no delusional systems were detected.  The 
veteran's mood was somewhat depressed, and the veteran stated 
that he could not do like he did before.  His affect was 
mildly dysphoric.  Cognitively, the veteran was oriented and 
had an adequate fund of knowledge.  He demonstrated the 
ability to abstract appropriately.  He also demonstrated good 
concentration.  His memory was intact.  The diagnoses were 
organic brain disorder and depressive disorder, not otherwise 
specified.  The examiner noted the veteran's physical 
complaints and his financial problems.  The veteran's global 
assessment of functioning was determined to be 65.  The 
examiner noted that based on the veteran's history, the 
veteran's physical condition with regard to the neurological 
residuals of his skull fracture had remained constant for 
approximately 30 years.  He also noted the veteran's 
statement that his memory had remained stable over the past 
20 or 30 years.  He reiterated that the veteran had been 
unemployed for 15 years and noted that the veteran had 
expressed his fear that his financial situation would further 
deteriorate as his wife's ability to generate income 
diminished.

A VA neurological examination was also conducted in June 
1999.  The examiner noted that the veteran had sustained a 
skull fracture in 1967, which had resulted in bone fracture 
and a brain injury with encephalopathy.  The veteran reported 
that since his skull fracture he had experienced continuing 
right-sided numbness and decreased sensation.  He also 
indicated that he suffered from headaches and nausea.  He 
stated that his right arm and hand were weaker and that the 
right radial nerve damage had resulted in difficulty picking 
up objects.  The examiner noted that the veteran had a three-
centimeter by five-centimeter area that was depressed with no 
bone present and a well healed scar.  The veteran's right 
upper and lower extremities had strength of three out of five 
compared to four out of five on the left.  There was no 
edema.  The right grip strength was diminished at three out 
of five compared to four out of five on the left.  Pulses 
were 2+.  The diagnosis was status post skull fracture with 
depression to the brain resulting in encephalopathy, residual 
right radial nerve damage and continuing numbness and loss of 
strength on the right side.

In August 1999 the RO denied entitlement to a total rating 
based on unemployability.  In the same rating action the 
veteran's evaluation for radial nerve damage was increased to 
30 percent, resulting in a combined disability evaluation of 
60 percent.

The veteran offered testimony before a Decision Review 
Officer at the RO in May 2000.  His representative noted that 
the veteran had served from November 1951 to October 1968, at 
which time he received a disability retirement.  The veteran 
contended that he could not secure employment because of his 
disability.  He indicated that after his retirement from the 
military, he had worked for a car wash company.  He stated 
that after approximately a year with the car wash company, he 
worked for Rest Haven Memorial Gardens as a maintenance 
supervisor for about 10 years.  The veteran testified that as 
a maintenance supervisor, he was required to perform physical 
labor such as mowing the lawns with a riding mower.  He 
indicated that he had left that position due to a 
disagreement with his employer.  He testified that he then 
worked for about a year for a gas station, but lost his 
position when it went out of business.  When asked how much 
time he lost from employment due to his disabilities, the 
veteran responded that he wasn't sure, but felt that it was 
quite a bit of time.  He indicated that he would have to lie 
down during the afternoon on many occasions to alleviate his 
headaches.  He stated that the lost time was mainly due to 
his headaches.  The veteran indicated that he had an eighth 
grade education and had received his GED.  He reported that 
he had been in aircraft refueling during his period of 
service and that he had attended mechanic school after his 
retirement from the military.  He stated that he felt that he 
was unemployable because he "couldn't do anything," 
indicating that he had problems with his hand due to the 
radial nerve damage.  He indicated that he was 68 years old 
and that he was in receipt of Social Security benefits based 
on his age.  He noted that he had been unemployed since 1986 
and stated that he had applied for several jobs since that 
time, but had not been hired.  The veteran claimed that he 
failed to obtain work because of his disability.  

In a September 2000 letter, the president of Resthaven 
Memorial Gardens indicated that the veteran had been employed 
by Resthaven from 1973 or 1974 through the early 1980s as 
maintenance supervisor.  He indicated that the veteran had 
not left due to disability, but walked off his job in a fit 
of anger.  He related that the business office had been 
destroyed by fire in 1995 and all precise data regarding 
payroll and personnel had been lost.  However, he indicated 
that to his knowledge, the veteran had not received worker's 
compensation or other payments from the  insurance carrier.

The veteran testified at a hearing before the undersigned 
Member of the Board in October 2001.  The veteran stated that 
he experienced cluster headaches two or three times per week 
and sometimes took medication to help alleviate them.  He 
also indicated that he often had to go to his room and turn 
off the lights during a headache.  He stated that he would 
have to leave work at times because of his headaches, and 
that they had a major impact on his employment.  With regard 
to the neurological residuals of his skull fracture, the 
veteran testified that he had weakness and numbness in the 
right arm and experienced symptoms from the side of his face 
down to his fingers.  He stated that he had difficulty 
holding objects, and indicated that he also experienced a 
loss of control of his right hand.  He reported that while 
employed at the service station, he tried to use his left arm 
and hand because of the problem on his right side.  With 
regard to his education, the veteran testified that he had 
dropped out of school after eighth grade and had received his 
GED.  The veteran stated that he had stopped working in 1986 
because the service station that employed him had gone out of 
business.  He indicated that he had applied for several jobs 
after that, but had not been hired.  He stated that he could 
not recall when he stopped looking for employment.  He denied 
receiving income other than his military retirement and 
Social Security based on age.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the veteran has been apprised of the 
evidence and information necessary to substantiate his claim.  
The RO has scheduled VA examinations of the veteran's 
disabilities and has obtained information from the veteran's 
former employer.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  

In sum, the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.  A remand to afford 
the RO an opportunity to consider the claim in light of the 
VCAA and the implementing regulations would only further 
delay resolution of the veteran's claim with no benefit 
flowing to the veteran.  Therefore, the Board will address 
the merits of the claim.  

III.  Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For the purpose of one 60 
percent disability, those disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a). 

As noted above, the veteran is currently in receipt of a 30 
percent rating for loss of skull due to brain trauma, a 10 
percent rating for encephalopathy, including symptoms of 
headaches, and a 30 percent evaluation for radial nerve 
disability due to brain trauma.  His combined evaluation is 
60 percent.  The disabilities for which the veteran is 
currently compensated resulted from a common etiology.  Thus, 
the veteran meets the percentage criteria under 38 C.F.R. § 
4.16(a).

In determining whether a total rating based on 
unemployability due to service connected disabilities is 
warranted, the central inquiry is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In this case, the evidence of record demonstrates that the 
veteran's service-connected disabilities are not sufficient 
by themselves to preclude him from obtaining or maintaining 
any form of substantially gainful employment consistent with 
his education and industrial background.  In this regard, the 
Board notes that although the veteran maintains that his 
service-connected disabilities have negatively impacted his 
ability to maintain employment, he worked as a maintenance 
supervisor at a cemetery for approximately 10 years after his 
retirement from service.  According to the veteran and his 
former employer, the veteran terminated his employment not 
due to his disabilities but to a disagreement.  The veteran 
subsequently worked at a gas station, and has testified that 
he used his left arm and hand to compensate for the 
neurological deficit on his right side.  That employment 
ended because the station went out of business.  The veteran 
has stated that although he sought subsequent employment, he 
was not hired due to his disabilities.  However, he has 
failed to substantiate that contention with supporting 
evidence.  

Further, the medical evidence shows that the service-
connected neurological impairment has been essentially static 
for a number of years.  In fact, at his June 1999 psychiatric 
examination, the veteran indicated that his right-sided 
weakness and numbness had not changed over the previous 30 
years.  The Board notes that it was during this period that 
the veteran maintained employment as a maintenance supervisor 
for approximately 10 years.  At the June 1999 examination, 
the veteran also stated that his ability to walk was 
deteriorating not due to service-connected disability, but to 
his problems breathing.  His primary stressor was determined 
to be his worsening medical condition, which the veteran 
identified as deterioration of his breathing status.  
Moreover, the findings on the mental status examination were 
essentially normal with the exception of mild depression.  
Although the veteran experiences headaches, there is no 
indication in the medical evidence that they would prevent 
him from obtaining or maintaining employment.  In sum, the 
medical evidence demonstrates that the service-connected 
disabilities are not sufficient by themselves to render the 
veteran unemployable.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

